Title: To Thomas Jefferson from Joseph Leacock, 13 November 1792
From: Leacock, Joseph
To: Jefferson, Thomas



Sir
Philada. Novr. 13th. 1792.

This day Richd. Johns wishes (if convenient) to see Mr. Jefferson, when he may have an opportunity of seeing the three processes of Pot and pearl-ash going on at one time—’tis now 2 oClock, and the melting of the Pot-ash is nearly completed, but will be retarded should business prevent his attendance. I have been requested to inform you of it and am dear sir your huml. servt.

Joseph Leacock


NB. The taking out the melted Pot ash will be kept back till 5 oClock—and should it not suit to come this day, the work will be going on tomorrow—but the coming this afternoon would be best because more may be seen.

